Judgment, Supreme Court, Bronx County (George Villegas, J.), rendered May 3, 2005, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree, aggravated criminal contempt, criminal possession of a weapon in the first degree, and criminal contempt in the second degree, and sentencing him to an aggregate term of 20 years, unanimously affirmed.
In this domestic violence case involving a stabbing, the court properly exercised its discretion in receiving evidence of a prior uncharged act of domestic violence against the victim, also involving a knife. This evidence was relevant to defendant’s motive and future intent, while also providing the jury with background information explaining the origin of the instant charges and the relationship between defendant and the victim (see e.g. People v Thomas, 26 AD3d 241 [2006], lv denied 6 NY3d 898 [2006]; People v Bierenbaum, 301 AD2d 119, 150 [2002], lv denied 99 NY2d 626 [2003], cert denied 540 US 821 [2003]; People v Saunders, 210 AD2d 164 [1994], lv denied 84 NY2d 1038 [1995]). The probative value of this evidence outweighed any prejudicial effect.
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Lippman, P.J., Marlow, Williams and Gonzalez, JJ.